PER CURIAM. liOn recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the license of David Bruce Hawkins of Russellville, Arkansas, to practice law in the State of Arkansas. In his petition to voluntarily surrender his law license, filed with this court on August 17, 2011, Mr. Hawkins acknowledged pending complaints with the Committee on Professional Conduct and stated that he wished to avoid the expense, distress, and embarrassment of disbarment proceedings. The name of David Bruce Hawkins shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in the State of Arkansas. It is so ordered.